Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-67 were pending.  Claims 7, 9-11, 29 and 38, 47, 49, 50, 51, 52 were cancelled.  
 


			REASONS FOR ALLOWANCE
The composition claims are allowed because they have anisidine values of less than 20 as shown by the Examples 4-9 in Applicants specification.  Comparative example 2 which does not use carbon as an absorbent has an anisindine value of 19.2 which is much more than those of the claims of 5.3-7.5 in Ex. 3-5, 7.  The anisidine value was used to measure secondary reaction products (0022 of applicants’ specification).   The process is allowed because the use of activated carbon and silica, in particularly, showed much lower levels of anisidine values and Bound 3-MCPD (examples), so that using these two absorbents together produced unexpected results in these values making a composition with reduced contaminants.  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 11:00 to 5:00.  The Examiner can be reached at 
Helen.Heggestad@USPTO.gov on Thursdays.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793   
4-7-2021 HFH